Citation Nr: 0823959	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for chronic 
pathology involving a pinched nerve in the back.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1951 to January 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in May 2008.  

The RO considered the veteran's claim of service connection 
for chronic pathology involving a pinched nerve in the back, 
claimed as a back condition, on a de novo basis after finding 
that new and material evidence had been received to reopen 
the veteran's claim.  The Board is under a legal duty in such 
a case to determine if new and material evidence was 
submitted, regardless of the RO's actions.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The newly reopened claim of entitlement to service connection 
for chronic pathology involving a pinched nerve in the back, 
claimed as a back condition, is REMANDED to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for a back condition in 
September 1993 on the basis that new and material evidence 
had not been received to reopen the previously denied claim.  
The veteran was notified of this decision in September 1993 
and did not appeal.  Thus, the decision became final.

2.  Evidence received since the denial of service connection 
for a back disorder in September 1993, relates to a 
previously unestablished element of the claim and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision denying service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(c) (West 2002).

2. Evidence received since the September 1993 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.


New and Material

Final VA decisions can be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record reveals that the RO initially denied 
service connection for a pinched nerve in the back in March 
1973.  The RO found that the veteran's service records showed 
no condition resulting from a pinched nerve in the back.  It 
noted that this might well have been what was shown as a 
conversion reaction while in service.  The veteran was noted 
to have been given a medical discharge.

The RO noted that current examination showed a 
psychophysiological respiratory disorder manifested by a 
hyperventilation syndrome with manifestation of 
musculoskeletal fatigue, insomnia, and a passive-aggressive 
personality pattern disorder.  Impairment was shown to be 
mild to moderate.  The RO also observed that a special 
neurological examination found no objective evidence of any 
neurological deficits.  The RO denied the claim on the basis 
that there was no chronic pathology involving a pinched nerve 
in the neck, as claimed by the veteran, by the evidence of 
record.  The veteran was notified of this decision later that 
month and did not appeal.  Thus, the decision became final.  

In April 1993, the veteran requested that his claim for 
service connection for a back injury be reopened.  In support 
of his claim, the veteran submitted medical evidence 
demonstrating a current back disorder.  

In September 1993, the RO denied service connection for a 
back condition on the basis that the veteran had not 
submitted new and material evidence to reopen his claim of 
service connection.  

Evidence received subsequent to the September 1993 rating 
determination includes private and VA treatment records, 
including opinions from private and VA physicians as to the 
etiology of any current back disorder; statements and 
testimony from the veteran; and lay statements from various 
individuals.  

Private treatment records received in conjunction with the 
veteran's claim reveal that he had four surgeries performed 
on his back from the 1970's through 1990.  

In a form completed in June 2004, a VA physician's assistant 
indicated that the veteran had the following medical 
conditions: history of low back pain secondary to injury 
while in service; lumbar surgeries to include laminectomy; 
chronic low back pain with residual decrease in activities of 
daily living; and degenerative joint disease of the cervical, 
thoracic and lumbar spine.  He checked a line indicating that 
it was his professional opinion that the above medical 
conditions were more likely than not "caused by military 
service based upon the veteran's history and review of past 
and present history, to include x-rays, CT scans, labs, 
etc."

In October 2004 the veteran's private physician, M. 
Strefling, M.D., completed a similar form.  He checked a line 
indicating that the veteran's lumbar spinal stenosis L3-4 was 
more likely than not caused by his military service.  

In an October 2004 treatment record from Dr. Strefling, it 
was indicated that the veteran provided some additional 
history about his back.  He noted that the veteran described 
having an injury to his back while working in the motor pool 
in 1951.  He had had back and lower extremity complaints and 
was evaluated at Amarillo Air Force Base.  

At his May 2008 hearing, the veteran testified that he 
injured his back when lifting tires to put on a truck.  The 
veteran stated that he was taken to the Amarillo Army 
Hospital and was then transferred to Brooke General Hospital.  
He reported that he was separated from the military as a 
result of his back.  He testified that he was discharged from 
the hospital.  The veteran also reported receiving treatment 
for his back at the Amarillo VAMC from 1954 to 1956.  He 
further noted that he had had four back surgeries 

The evidence added to the record since the September 1993 
decision directly addresses the issue on appeal.  The basis 
for the previous denial of service connection for chronic 
pathology involving a pinched nerve in the back was the 
absence of any relation between any current back problems and 
the veteran's period of service.  The newly received evidence 
contains two separate opinions, one private and one VA, 
indicating that the veteran's current back disorders more 
likely than not started in service.  The newly received 
evidence relates to elements of the service connection claim 
that were not established at the time of the prior denial, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received; the claim of 
service connection for chronic pathology involving a pinched 
nerve in the back is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

While there are competent opinions linking the current back 
disability to service, they do not provide a rationale or 
account for the history contained in the service and post-
service treatment records.  An examination is necessary in 
order to obtain a fully informed and explained opinion as to 
the relationship between the current disability and service.

The Board further observes that the veteran testified as to 
having received treatment at the Amarillo VAMC from 1954 to 
1956 for back problems.  It does not appear that any attempts 
have been made to obtain these records.  VA is deemed to have 
constructive possession of certain documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611, 612-13.  If those documents predate a Board 
decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, this case is REMANDED for the following:

1.  Take the necessary steps to obtain 
copies of all records of the veteran's 
treatment for any back problems from the 
Amarillo, Texas, VAMC from 1954 to 1957.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current back 
disorder, to include a pinched nerve in 
the back.  The claims folder must be made 
available to the examining physician for 
review.  The examiner should answer the 
following question:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current back disorder 
is related to the veteran's period of 
active service?  The examiner should 
provide rationales for these opinions.

3.  If the benefit is not fully granted 
issue a supplemental statement of the 
case before returning the case to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


